Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites both a “gradient increase in the temperature” and “gradient of increase in the temperature”. It would improve clarity to remain consistent so one does not confuse whether the gradients refer to the same thing.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a temperature monitoring section in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such;
The temperature monitoring section will be interpreted to be a temperature sensor, as disclosed in paragraph 0025 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani (US20180304828A1), and further in view of Purcell (US6655326B2) and Tesla (2016 Tesla Model S Manual, NPL).
Regarding claim 1, Kitani teaches;
A vehicle driving system (taught as an autonomous driving system, paragraph 0006) that controls switching between automatic driving by a vehicle and manual driving by a driver of the vehicle (taught as enacting [paragraph 0006] and canceling [paragraph 0080] autonomous driving), the vehicle driving system comprising: 
a temperature monitoring section (taught as a CPU monitor unit, paragraph 0106) configured to monitor a temperature of an automatic driving ECU which controls the automatic driving (taught as a thermometer measuring the temperature of the CPU, paragraph 0106). However, Kitani does not explicitly teach; and a microcontroller configured to: 
estimate a gradient of increase in the temperature of the automatic driving ECU based on a drive state of an equipment installed on the vehicle for cooling the automatic driving ECU, 
(ii) set a threshold temperature based on the estimated gradient of increase in the temperature of the automatic driving ECU, and 
(iii) control, based on the temperature of the automatic driving ECU and the threshold temperature, an operation for prompting the driver to switch to the manual driving during the automatic driving so that the operation for prompting the driver to switch to the manual driving is performed before the automatic driving ECU is shut down due to the temperature of the automatic driving ECU reaching a temperature upper limit that is greater than the threshold temperature.
Purcell teaches; a microcontroller (taught as a CPU, element 10) configured to: 
estimate a gradient of increase in the temperature of the automatic driving ECU (taught as evaluating the rate at which heat is generated, column 2 lines 58-60) based on a drive state of an equipment [interpreted to be a cooling mechanism section, element 40, which can be an air conditioner or blower based on paragraph 0043 of the disclosure] installed on the vehicle for cooling (taught as a fan, column 3 line 2) the automatic driving ECU (taught as varying a speed of a fan to adjust a cooling rate, column 3 lines 1-4, which implies knowledge of the cooling rate when the fan is active and the net effect of the heat rate and the cooling rate, and further measuring the temperature of the ECU, column 2 lines 51-57),
(iii) control, based on the temperature of the automatic driving ECU and the threshold temperature, before the automatic driving ECU is shut down due to the temperature of the automatic driving ECU reaching a temperature upper limit that is greater than the threshold temperature (taught as when a temperature of the ECU is approaching a certain temperature, taking steps [preventative action, such as disabling ancillary equipment/functions, column 2 lines 2-4] to limit further temperature rise before the point of risk of overheating, column 1 lines 56-59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gradient as taught by Purcell in the system taught by Kitani in order to prevent ECU failure. As taught by Purcell, failure of the ECU makes the vehicle inefficient, and in some cases only possible to ‘limp home’ (column 1 lines 24-30), which can be dangerous to the vehicle occupants.
While Purcell does not explicitly teach; set a threshold temperature based on the estimated gradient of increase in the temperature of the automatic driving ECU, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold temperature based on the gradient of increase. Such a system is basic in a control system related to temperature, such as evidenced by Onouchi (JP2007220559A), who teaches that a case with a gradient of temperature increase is treated the same as reaching a limit temperature because the system will reach that limit temperature in the future and would require preventative action and mitigate time delays in response (paragraph 0016).
However, Purcell does not teach; (iii) control an operation for prompting the driver to switch to the manual driving during the automatic driving.
Tesla teaches; an operation for prompting the driver to switch to the manual driving during the automatic driving (taught as prompting a user to switch to manual control upon detecting a problem/time when autosteer [autonomous control] is unavailable, page 75).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a prompt for switching control modes as taught by Tesla into the system taught by Kitani as modified by Purcell in order to improve the safety of the occupants. Such a system allows one to preventively act before a problem potentially occurs, and prevents the vehicle from potentially using incorrect data (from failed sensor data or processing errors) in the autonomous control of the vehicle. Switching from autosteer to manual would decrease the computational load on the ECU and function similarly to ‘switching off ancillary equipment’, as encouraged by Purcell (column 2 lines 2-4).

Regarding claim 2, Kitani as modified by Purcell, and Tesla teaches;
The vehicle driving system according to claim 1 (see claim 1 rejection). However, Kitani does not explicitly teach; wherein the threshold temperature is a first temperature threshold value, and in a case where the temperature of the automatic driving ECU becomes equal to or greater than the first temperature threshold value that is less than the temperature upper limit within which operation of the automatic driving is allowed, the microcontroller executes a first operation for prompting the driver to switch to the manual driving.
 Purcell teaches; wherein the threshold temperature is a first temperature threshold value, and in a case where the temperature of the automatic driving ECU becomes equal to or greater than the first temperature threshold value that is less than the temperature upper limit (taught as an overheating point, column 1 lines 56-59) within which operation of the automatic driving is allowed (taught as when a temperature of the ECU is approaching a certain temperature, taking steps [preventative action, such as disabling ancillary equipment/functions, column 2 lines 2-4] to limit further temperature rise before the point of risk of overheating, column 1 lines 56-59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gradient as taught by Purcell in the system taught by Kitani in order to prevent ECU failure. As taught by Purcell, failure of the ECU makes the vehicle inefficient, and in some cases only possible to ‘limp home’ (column 1 lines 24-30), which can be dangerous to the vehicle occupants.
However, Purcell does not teach; the microcontroller executes a first operation for prompting the driver to switch to the manual driving.
Tesla teaches; the microcontroller executes a first operation for prompting the driver to switch to the manual driving (taught as prompting a user to switch to manual control upon detecting a problem/time when autosteer [autonomous control] is unavailable, page 75).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a prompt for switching control modes as taught by Tesla into the system taught by Kitani as modified by Purcell in order to improve the safety of the occupants. Such a system allows one to preventively act before a problem potentially occurs, and prevents the vehicle from potentially using incorrect data (from failed sensor data or processing errors) in the autonomous control of the vehicle. Switching from autosteer to manual would decrease the computational load on the ECU and function similarly to ‘switching off ancillary equipment’, as encouraged by Purcell (column 2 lines 2-4).


It has been determined that claim 6 contains no further limitations apart from those previously addressed in claim 1. Therefore, claim 6 is rejected under the same rationale as claim 1.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani (US20180304828A1), as modified by Purcell (US6655326B2) and Tesla (2016 Tesla Model S Manual, NPL) and further in view of Oh (20110160965A1).
Regarding claim 3, Kitani as modified by Purcell and Farnsworth teaches;
The vehicle driving system according to claim 2 (see claim 2 rejection). However, Kitani does not teach; wherein the microcontroller sets the first temperature threshold value based on: 
the temperature upper limit; 
a predetermined time period; and 
the gradient of increase in the temperature of the automatic driving ECU.
	Purcell teaches; the gradient of increase in the temperature of the automatic driving ECU (taught as determining the maximum rate that heat can be generated without exceeding the cooling capacity, column 2 lines 45-57).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the threshold based on the gradient/rate of temperature change as taught by Purcell in the system taught by Kitani in order to further protect the ECU. A larger increasing gradient would indicate more rapid action is required to save the ECU, and is common in sensor/robotic systems of proportional, integral and differential (PID) control. Additionally, having a time period of reaction time associated for the PID control would be obvious, as that would define the amount of heat generated by the calculated gradient and further enable the prediction and action before the circuit reaches the critical failing temperature.
However, Purcell does not teach; wherein the microcontroller sets the first temperature threshold value based on: a predetermined time period and the temperature upper limit.
Oh teaches; wherein the microcontroller sets the first temperature threshold value based on: a predetermined time period (taught as using time based estimations of temperature in determining thresholds and nominal conditions, such as for engine stopping, paragraph 0037, to protect the system from overheat paragraph 0038, using data collected such as from Figs 3-5), and
 the temperature upper limit (taught as a temperature of failure or critical temperature, paragraph 0054); 	
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the threshold based on the critical temperature as taught by Oh in order to further protect the ECU. Having the threshold be based on the critical temperature, where the circuit is destroyed, would be obvious, as one wants to prevent the circuit from being destroyed as taught in Oh (paragraph 0054). 

Regarding claim 5, Kitani as modified by Purcell, Tesla and Oh teaches;
The vehicle driving system according to claim 3 (see claim 3 rejection). However, Kitani does not teach; wherein the microcontroller changes the gradient of increase in the temperature of the automatic driving ECU based on a drive state of at least one of a rear air conditioner and a blower used for cooling the automatic driving ECU.
Purcell teaches; wherein the microcontroller changes the gradient of increase in the temperature of the automatic driving ECU based on a drive state of at least one of a rear air conditioner and a blower used for cooling the automatic driving ECU (taught as activating a fan [blower] or other cooling mechanisms, such as coolant, to cool/reduce the rate of heat generation [gradient] of the ECU, column 1 line 66 – column 2 line 5).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to cool off the ECU with air conditioning or a blower as taught by Purcell in the system taught by Kitani as modified by Oh in order to help prevent damage to the ECU and preserve functionality of the vehicle. As taught by Purcell, failure of the ECU makes the vehicle inefficient, and only in some cases still possible to ‘limp home’ (column 1 lines 24-30).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over as modified by Kitani (US20180304828A1), as modified by Purcell (US6655326B2), Tesla (2016 Tesla Model S Manual, NPL) and Quaranta (US20160075210A1).
Regarding claim 4, Goto as modified by Purcell,  teaches;
The vehicle driving system according to claim 2 (see claim 2 rejection). However, Goto does not teach; wherein in a case where the driver fails to switch to the manual driving even after execution of the first operation, and the temperature of the automatic driving ECU becomes equal to or greater than a second temperature threshold value that is greater than the first temperature threshold value but less than the temperature upper limit, the microcontroller executes a second operation for prompting the driver to switch to the manual driving.
Quaranta teaches; and the temperature of the automatic driving ECU becomes equal to or greater than a second temperature threshold value that is greater than the first temperature threshold value but less than the temperature upper limit (taught as triggering a second warning upon exceeding a second setpoint [temperature threshold], paragraph 0013).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to trigger another alert before the temperature reaches the upper limit/failure point if the driver does not react. Multiple alarms and triggers, as taught by Quaranta, fulfills a need to progressively warn over a temperature condition before enacting extreme measures that could compromise security (paragraph 0003). One of ordinary skill in the art would think to include multiple thresholds in an ECU, similar to general environmental sensing as in Quaranta, to react faster and further prevent unsafe conditions, such as the limp home condition as taught in Purcell (column 1 lines 24-30).
However, Quaranta does not teach; in a case where the driver fails to switch to the manual driving even after execution of the first operation, the microcontroller executes a second operation for prompting the driver to switch to the manual driving.
	Tesla teaches; in a case where the driver fails to switch to the manual driving even after execution of the first operation (taught as not detecting the driver’s hands, page 75), the microcontroller executes a second operation for prompting the driver to switch to the manual driving (taught as repeating the alert chime if the driver does not detect hands to switch to manual mode, page 75).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a second notification if the user does not act as taught by Tesla into the system taught by Kitani in order to remind and further improve the safety of the occupants. Shifting from autonomous driving to manual driving without the driver’s awareness would be dangerous, and as such the switch should only be made if the driver is prepared and actively accepts/acknowledges the switch, such as what is taught by Tesla (page 75). Repeated notifications is extremely common and would be obvious to one of ordinary skill in the art, as many common electrical appliances such as phone alarms, microwaves, ovens etc. will repeat the set alarm or alert until a response has been taken, such as pressing a button on the device.

Response to Arguments
The applicant argues on pages 6-9 of the remarks that the provided prior art does not teach the elements of the independent claims. Specifically; estimating a gradient of increase in the temperature…based on a drive state of an equipment…for cooling the automatic driving ECU. As discussed in the interview dated 8/9/2021, the examiner agrees with the argument presented, and withdraws the previous rejection. However, a new rejection has been made above, rendering the argument moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurpiewski (US20140326442A1) for further cooling/reacting to devices heating/overheat.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662